

114 S2077 IS: Child Support Assistance Act of 2015
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2077IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to clarify the ability to request consumer reports in
			 certain cases to establish and enforce child support payments and awards.
	
 1.Short titleThis Act may be cited as the Child Support Assistance Act of 2015. 2.Requests for consumer reports by State or local child support enforcement agenciesSection 604(a)(4) of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)(4)) is amended—
 (1)in subparagraph (A), by striking or determining the appropriate level of such payments and inserting , determining the appropriate level of such payments, or enforcing a child support order, award, agreement, or judgment;
 (2)in subparagraph (B)— (A)by striking paternity and inserting parentage; and
 (B)by adding and at the end; (3)by striking subparagraph (C); and
 (4)by redesignating subparagraph (D) as subparagraph (C).